J-S44004-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 NIZIERE JAQUI DEAN                      :
                                         :
                    Appellant            :   No. 606 MDA 2020

            Appeal from the PCRA Order Entered March 12, 2020
   In the Court of Common Pleas of Lancaster County Criminal Division at
                      No(s): CP-36-CR-0006551-2017


BEFORE: BENDER, P.J.E., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY BENDER, P.J.E.:                    FILED OCTOBER 23, 2020

      Appellant, Niziere Jaqui Dean, appeals from the order denying his

timely-filed petition under the Post Conviction Relief Act (PCRA), 42 Pa.C.S.

§§ 9541-9546. Appellant alleges that his trial counsel acted ineffectively by

not objecting to Appellant’s entering what he claims was an involuntary guilty

plea. After careful review, we affirm.

      The PCRA court summarized the facts and procedural history of

Appellant’s case, as follows:

            On September 7, 2015, at 2:46 a.m., police officers were
      dispatched to South Marshall Street in Lancaster City for a report
      of shots fired, at which time they located Edward Cameron
      suffering from multiple gunshot wounds. See Affidavit of Probable
      Cause. Cameron was later pronounced deceased. Id. Through
      investigation[,] it was determined that Rahdir Maxton, Kyaire
      Thompson-Brown (“Thompson-Brown”), and Appellant opened
      fire on Cameron at close range, resulting in the victim’s death.
      Id. On October 10, 2017, charges of criminal homicide and
J-S44004-20


     conspiracy to commit homicide were filed against Appellant.1 See
     Police Criminal Complaint.
        1   18 Pa.C.S.[] § 2501 and 18 Pa.C.S.[] §903 respectively.

           On February 22, 2019, Appellant and co-defendant
     Thompson-Brown appeared before the court to plead guilty
     pursuant to negotiated agreements. [N.T.] Guilty Plea[, 2/22/19,]
     at 2-3…. In exchange for the Commonwealth[’s] not seeking first-
     degree murder convictions and life imprisonment, Appellant and
     Thompson-Brown each pled guilty to third-degree murder and
     conspiracy to commit third-degree murder, at which time they
     received concurrent sentences of 15-30 years[’] incarceration on
     each count. Id. The sentences imposed were within the standard
     range of the sentencing guidelines, and for Appellant, the
     sentence was made concurrent to the state prison sentence he
     was serving on unrelated charges. Id. at 21-23, 37-38. Appellant
     did not file a post-sentence motion or a direct appeal.

            On May 28, 2019, Appellant mailed a letter to the clerk of
     courts stating he wished to withdraw his guilty plea, in part
     because his pleading guilty was the only way Thompson-Brown
     could get an offer and Appellant did not want to force Thompson-
     Brown into a trial. See Letter, 5/28/19. Because the court no
     longer had jurisdiction, the filing was treated as a pro se PCRA
     [petition].

            On June 6, 2019, the court appointed Vincent J. Quinn,
     Esquire, as PCRA counsel. On September 16, 2019, PCRA counsel
     filed an amended PCRA [petition] alleging that Appellant’s guilty
     plea was induced by trial counsel’s ineffective assistance for: (1)
     inaccurately advising Appellant he would receive credit for all time
     served from September 20, 2015[,] if he pled guilty; (2)
     inaccurately informing Appellant the minimum sentence he could
     receive was 15 years[’] incarceration without telling him the
     guidelines called for a sentence of 96 months to 20 years; and (3)
     advising Appellant his guilty plea was the only way Thompson-
     Brown could receive a negotiated guilty plea and Appellant felt
     coerced into pleading guilty because of the advice of counsel. See
     Amended [Petition] for [PCRA] Relief.

            An evidentiary hearing was held on November 25, 2019.
     [N.T.] PCRA Hearing[, 11/25/19]…. On March 12, 2020, the PCRA
     court entered a [Pa.R.Crim.P.] 908 Order and Opinion denying the
     amended PCRA [petition] after concluding the [petition] was
     frivolous and wholly lacking in merit.

                                     -2-
J-S44004-20


            On March 30, 2020, Appellant filed a Notice of Appeal to the
      Superior Court. On April 7, 2020, Appellant filed a [Pa.R.A.P.
      1925(b) concise] [s]tatement of [e]rrors [c]omplained of on
      [a]ppeal, claiming that trial counsel was ineffective for failing to
      object to the Commonwealth’s conditioning of the co-defendant’s
      plea agreement upon Appellant’s acceptance of the same plea
      agreement. … Appellant did not pursue his earlier claims that trial
      counsel was ineffective for inaccurately advising him on time
      credit, the minimum sentence, and the sentencing guidelines.

PCRA Court Opinion (PCO), 5/11/20, at 1-3 (footnotes, parenthesis, and some

citations to the record omitted). On May 11, 2020, the PCRA court filed its

Rule 1925(a) opinion.

      Herein, Appellant states one issue for our review:

      Whether the lower court erred in denying [Appellant’s] amended
      PCRA [petition] when counsel was ineffective by failing to object
      to the Commonwealth[’s] conditioning a co-defendant’s plea
      agreement upon [Appellant’s] acceptance of the same plea
      agreement[,] when such packaged plea agreement was coercive
      and resulted in [Appellant’s] entering an involuntary plea?

Appellant’s Brief at 4 (unnecessary capitalization omitted).

      To begin, we recognize that “[t]his Court’s standard of review from the

grant or denial of post-conviction relief is limited to examining whether the

lower court’s determination is supported by the evidence of record and

whether it is free of legal error.” Commonwealth v. Morales, 701 A.2d 516,

520 (Pa. 1997) (citing Commonwealth v. Travaglia, 661 A.2d 352, 356 n.4

(Pa. 1995)). Where, as here, a petitioner claims that he received ineffective

assistance of counsel, our Supreme Court has stated that:

      [A] PCRA petitioner will be granted relief only when he proves, by
      a preponderance of the evidence, that his conviction or sentence
      resulted from the “[i]neffective assistance of counsel which, in the
      circumstances of the particular case, so undermined the truth-


                                     -3-
J-S44004-20


     determining process that no reliable adjudication of guilt or
     innocence could have taken place.”             Generally, counsel’s
     performance is presumed to be constitutionally adequate, and
     counsel will only be deemed ineffective upon a sufficient showing
     by the petitioner. To obtain relief, a petitioner must demonstrate
     that counsel’s performance was deficient and that the deficiency
     prejudiced the petitioner. A petitioner establishes prejudice when
     he demonstrates “that there is a reasonable probability that, but
     for counsel’s unprofessional errors, the result of the proceeding
     would have been different.” … [A] properly pled claim of
     ineffectiveness posits that: (1) the underlying legal issue has
     arguable merit; (2) counsel’s actions lacked an objective
     reasonable basis; and (3) actual prejudice befell the petitioner
     from counsel’s act or omission.

Commonwealth v. Johnson, 966 A.2d 523, 532-33 (Pa. 2009) (citations

omitted).

     Additionally, this Court has explained:

     A criminal defendant has the right to effective counsel during a
     plea process as well as during a trial. Hill v. Lockhart, 474 U.S.
     52 … (1985). Allegations of ineffectiveness in connection with the
     entry of a guilty plea will serve as a basis for relief only if
     the ineffectiveness caused the defendant to enter an involuntary
     or unknowing plea. Commonwealth v. Allen, … 732 A.2d 582
     ([Pa.] 1999). Where the defendant enters his plea on the advice
     of counsel, “the voluntariness of the plea depends on whether
     counsel’s advice ‘was within the range of competence demanded
     of attorneys in criminal cases.’” Hill, 474 U.S. at 56, … (quoting
     McMann v. Richardson, 397 U.S. 759, 771 … (1970)); [s]ee
     also Tollett v. Henderson, 411 U.S. 258, 267 … (1973) (holding
     that a defendant who pleads guilty upon the advice of counsel
     “may only attack the voluntary and intelligent character of the
     guilty plea by showing that the advice he received from counsel
     was not within the standards set forth in McMann[]”).

Commonwealth v. Hickman, 799 A.2d 136, 141 (Pa. Super. 2002).

     Presently, Appellant contends that his trial counsel, Christopher Sarno,

Esq., acted ineffectively by not objecting to the Commonwealth’s offering

Appellant a ‘package plea agreement,’ by which his co-defendant, Thompson-

                                    -4-
J-S44004-20



Brown, would only receive a plea agreement of 15 to 30 years’ incarceration

if Appellant also agreed to accept this same deal. See Appellant’s Brief at 13.

Appellant avers that his guilty plea was involuntary because he “was placed

in the unenviable position of realizing that [Thompson-Brown’s] fate was tied

into his acceptance of the plea agreement.” Id. at 15. Indeed, he claims that

Thompson-Brown’s attorney told him “that if he would not take the deal of 15

to 30, he was being selfish.” Id. at 13; see also N.T. PCRA Hearing at 25

(Attorney Sarno’s acknowledging that Thompson-Brown’s attorney said

“[s]omething along [the] lines” of a comment that Appellant was being selfish

by wanting to proceed to trial).

      Based on these facts, Appellant insists that his decision to plead guilty

was involuntary, and premised only on his concern for Thompson-Brown. He

concedes that, during his guilty plea colloquy, he “told the [c]ourt that he did

not feel coerced at the time of the plea.” Appellant’s Brief at 16. However,

he insists that he “credibly explained” his colloquy responses at the PCRA

hearing, id., where he testified:

      [Appellant]: I was just trying to get through the hearing. I wanted
      to get it over with. I didn’t really want to take the deal to begin
      with. I wanted to go to trial. I expressed that to my attorney on
      plenty of occasions.

N.T. PCRA Hearing at 42.

      Appellant also argues that his colloquy answers are not indicative of the

voluntariness of his plea because the court did not ask any questions about

“the package nature of []his plea agreement.” Appellant’s Brief at 17. He


                                     -5-
J-S44004-20



points out that “[t]he [f]ederal [c]ourts in the Third Circuit require that the

colloquies made with packaged plea participants be conducted with special

care.”    Id. at 19 (citing U.S. v. Hall, 515 F.3d 186, 194 (3d Cir. 2008)).

According to Appellant, “[t]he [c]ourts in Pennsylvania should follow the Third

Circuit’s reasoning” and, because the trial court in his case did not, “the

colloquy was defective.” Id.

         Initially, Appellant has waived his argument that his plea was

involuntary because the trial court did not specifically colloquy him in

accordance with the federal standard in Hall. Appellant could have attacked

the validity of his guilty plea on this basis in an appeal from his judgment of

sentence, but he failed to do so. See 42 Pa.C.S. § 9544(b) (“For purposes of

this subchapter, an issue is waived if the petitioner could have raised it but

failed to do so before trial, at trial, during unitary review, on appeal or in a

prior state post[-]conviction proceeding.”).     Appellant does not frame this

claim as a challenge to Attorney Sarno’s effectiveness.

         Even if he had, this Court recently rejected, in an unpublished decision

that we find persuasive, a similar claim that counsel should have objected to

an allegedly inadequate plea colloquy involving a “package deal” plea. See

Commonwealth v. Sullivan, 985 WDA 2018, unpublished memorandum at

*3 (Pa. Super. filed June 11, 2019); see also Pa.R.A.P. 126(b) (stating that

unpublished, non-precedential decisions of the Superior Court filed after May

1, 2019, may be cited for their persuasive value). Citing Hall, the Sullivan

panel acknowledged that “federal courts in the Third Circuit ‘require that (1)

                                       -6-
J-S44004-20



package plea deals be disclosed to the court and (2) colloquies with package

plea participants be conducted with special care.’” Sullivan, 985 WDA 2018,

unpublished memorandum at *3.          However, we stressed in Sullivan that

“there is no analogous rule in Pennsylvania.”       Id.   We also observed that

Sullivan had been subjected to an extensive colloquy at the time of his plea,

which, along with his lengthy consultations with his counsel, demonstrated

that he “knowingly, voluntarily, and willingly” chose to waive his right to a

trial.   Id.   Moreover, we stressed that the evidence against Sullivan was

“damning” and the record did not support his insistence that “saving” his co-

conspirator was his “primary consideration when he accepted [the] plea offer.”

Id. at *4.

         As in Sullivan, here, Appellant was put through an extensive colloquy

to discern whether his decision not to plead guilty was voluntary, knowing,

and intelligent.    The PCRA court summarized the information provided by

Appellant during the colloquy, as follows:

               In the present case, Appellant stated during the guilty plea
         hearing that he graduated from high school, he could read, write,
         and understand the English language, he has never been
         diagnosed with mental illness, he was not taking any prescribed
         medications, and he had a full understanding of the proceedings.
         N.T. [Guilty Plea] at 6-7. After the prosecutor recited the terms
         of the plea agreement, Appellant confirmed it was his intent to
         plead guilty to third-degree murder and conspiracy to commit
         third-degree murder. Id. at 2-3, 26. The following occurred:

           THE COURT: You understand that if we proceed to trial a
           week from Monday, the Commonwealth would be pursuing
           a first-degree murder conviction?

           [Appellant]: Yes, sir.

                                       -7-
J-S44004-20


        THE COURT: And do you understand if the jury came back
        [with a verdict of] first[-]degree [murder], you would be
        sentenced to life imprisonment without parole?

        [Appellant]: Yes, sir.

        THE COURT: Is that why you are accepting this deal today,
        to avoid that possibility?

        [Appellant]: Yes, sir.

     [Id.] at 26.

        The court reviewed the documents[,] which listed the terms,
     conditions, and nature of the plea agreement. [Id.] at 22.
     Appellant acknowledged his signature appeared on the plea
     agreement form, he understood the terms of the guilty plea, he
     was agreeing to the terms of the plea agreement, and no other
     promises had been made to him as to the sentence he would
     receive. Id. at 22-23.5 Appellant further admitted it was his
     signature on a seven-page Guilty Plea Colloquy and Post[-]
     Sentence Rights form, he [had] reviewed all of the rights
     contained therein with trial counsel before the guilty plea, and he
     understood those rights. Id. at 4-5.6
        5 Trial counsel and the Commonwealth noted that while it
        was not on the plea agreement form, the sentence would be
        concurrent to the sentence Appellant was already serving in
        state prison on an unrelated charge, and Appellant would
        receive credit for time served from the date bail was set.
        [Id.] at 23. Appellant stated he understood this was part
        of the agreement. Id.
        6 In the written colloquy form, Appellant acknowledged he
        understood he did not have to plead guilty, he had the right
        to a jury trial, the Commonwealth would be required to
        prove his guilt beyond a reasonable doubt, he would be
        presumed to be innocent, he reviewed the sentencing
        guidelines and maximum sentences with his attorney, he
        was giving up his right to trial by pleading guilty, he was
        entering a negotiated plea agreement with the district
        attorney, he understood the terms of the plea agreement, it
        was his decision to plead guilty, he was not threatened or
        forced to plead guilty, he was making this decision of his
        own free will, he had sufficient time to review all information
        with his attorney, and he understood his guilty plea would

                                     -8-
J-S44004-20


        have the same effect as a conviction by judge or jury. See
        Guilty Plea Colloquy and Post-Sentence Rights Form.

            Additionally, the court conducted a thorough oral colloquy
     with Appellant about all of his legal rights. [Id.] at 7-9.7 After
     reviewing these rights, Appellant acknowledged he was giving up
     his right to trial by pleading guilty. Id. at 10. Later, the following
     exchange occurred:

        THE COURT: And [Appellant], whose decision is it for you to
        plead guilty?

        [Appellant]: Mine, sir.

        THE COURT: Have you made this decision of your own free
        will?

        [Appellant]: Yes, sir.

        THE COURT: Has anyone forced, threatened or coerced you
        to get you to plead guilty?

        [Appellant]: No, sir.

     [Id.] at 29.

        7Trial counsel stated he reviewed all of the rights contained
        on the guilty plea colloquy and post-sentence rights form
        with Appellant, counsel was satisfied Appellant understood
        all of his rights, and this was a knowing, intelligent,
        voluntary guilty plea on the part of Appellant. [Id.] at 10.

            The court reviewed the four possible verdicts the jury could
     reach in this case, including not guilty or guilty of first-degree
     murder, third-degree murder, or manslaughter. [Id.] at 13. The
     court defined malice, distinguished between first and third-degree
     murder, and explained the Commonwealth’s burden of disproving
     self-defense beyond a reasonable doubt if such a defense was
     raised by Appellant. Id. at 13-16. Appellant acknowledged he
     discussed the possibility of self-defense, manslaughter, and a not
     guilty verdict with his attorney. Id. at 15.

           The court then reviewed the elements of third-degree
     murder and conspiracy to commit third-degree murder, and
     Appellant stated he understood the nature of the charges for
     which he was pleading guilty. [Id.] at 16-19. Furthermore,


                                     -9-
J-S44004-20


     Appellant agreed that by pleading guilty he was admitting he
     committed the crimes. Id. at 19-20.

           Appellant understood he could go to jail for up to 40 years
     on each count and up to 80 years if the sentences were imposed
     consecutive to one another.       [Id.] at 20.     Appellant also
     acknowledged reviewing the sentencing guidelines worksheet with
     his attorney, which listed a recommended minimum sentence of
     between 96 months[’] and 20 years[’] incarceration for third-
     degree murder. Id. at 21. Appellant understood the minimum
     sentence the court was being asked to impose was within the
     standard range of the sentencing guidelines. Id. at 21-22.

            Of relevance to Appellant’s claim of ineffective assistance of
     trial counsel, the court specifically questioned Appellant about his
     legal representation, whether he reviewed all discovery in the
     case, and whether he was satisfied with trial counsel:

        THE COURT: Did you also review the police reports in this
        case?

        [Appellant]: Yes, sir.

        THE COURT: And you discussed different options with your
        attorney, including going to trial?

        [Appellant]: Yes, sir.

        THE COURT: Are you satisfied with the representation of
        your attorney?

        [Appellant]: Yes, sir.

     [Id.] at 29-30.

            The court informed Appellant that he would have very
     limited appeal rights if the court accepted the guilty plea. [Id.]
     at 30. One such challenge could be that Appellant’s guilty plea
     was not knowing, intelligent, or voluntary. Id. at 30-31. In
     response, Appellant confirmed his guilty plea was knowing,
     intelligent, and voluntary. Id. at 31.8
        8 Trial counsel confirmed that he met with Appellant many
        times to discuss the case, Appellant was a very intelligent
        person, and Appellant’s decision to plead guilty was knowing
        and voluntary.



                                    - 10 -
J-S44004-20


            The prosecutor recited the facts of the case, stating that
     Appellant and his co-defendants all displayed firearms and utilized
     those firearms to shoot and kill the victim. [Id.] at 31-32. The
     victim sustained at least 13 gunshot wounds. Id. at 32. When
     asked whether he committed these crimes, Appellant responded
     by stating, “[y]es, sir.” Id. Appellant then stated he did not have
     any questions, he did not have anything else to say, and he
     accepted the sentence. Id. at 33, 38-39. The court accepted the
     guilty plea and imposed a sentence pursuant to the plea
     agreement after finding Appellant made a knowing, intelligent,
     and voluntary decision to waive his right to a jury trial and plead
     guilty. Id. at 35, 37.

PCO at 8-11 (parenthesis omitted).

     Notably, the PCRA court did not find credible Appellant’s testimony at

the PCRA hearing in which he disclaimed the truth of his colloquy statements.

The court explained:
           At the PCRA hearing, Appellant testified that he did not want
     to plead guilty but felt pressured into doing so for the benefit of
     his co-defendant. N.T. [PCRA Hearing] at 30-31. However,
     Appellant acknowledged his testimony contradicted what he said
     at the time of the guilty plea, and the court did not find his
     testimony credible. Id. at 38-42. Appellant also stated he lied to
     the court during his guilty plea because he was just trying to get
     through the hearing. Id. at 42-44. However, Appellant failed to
     explain why he was more concerned about his co-defendant than
     in asserting his right to a trial, and the court did not find this
     explanation credible. Id. at 44.

           Appellant is bound by the statements he made at the guilty
     plea, where he admitted he was guilty, he was accepting the deal
     to avoid the possibility of life imprisonment if convicted of first-
     degree murder, he was satisfied with trial counsel, his plea was
     voluntary, it was his decision to plead guilty, and he was not
     forced, threatened or coerced into pleading guilty. Appellant may
     not assert grounds for withdrawing his plea that contradict those
     statements.

PCO at 11-12 (footnote and parenthesis omitted).




                                     - 11 -
J-S44004-20



      In addition, the PCRA court rejected Appellant’s assertion that he pled

guilty only out of concern for Thompson-Brown’s fate. The court relied on the

fact that, at the PCRA hearing, Attorney Sarno testified

      that Appellant wanted to take the plea of his own volition. N.T.
      [PCRA Hearing] at 12. According to counsel, the Commonwealth
      initially offered a sentence of 25-50 years[’] incarceration. Id.
      Appellant wanted an offer of 10-20 years, but counsel believed
      Appellant would be willing to take a deal of 12-24 years. Id.
      Counsel stated that as the parties continued negotiating,
      Appellant agreed to a sentence of 15-30 years[’] incarceration
      because this was as low as the Commonwealth would go. Id.

PCO at 12 (parenthesis omitted). Ultimately, the PCRA court concluded that,

“[a]s in Sullivan, Appellant tendered a knowing, voluntary, and intelligent

guilty plea pursuant to the requirements of Pa.R.Crim.P 590, and there is no

support in the record for Appellant’s claim that his primary consideration when

he accepted the plea offer was saving his co-conspirator.” Id.

      Finally, the PCRA court discerned that Attorney Sarno had acted

reasonably by not objecting to Appellant’s entering a guilty plea. The court

explained:

      Appellant has failed to establish that the particular course of
      conduct pursued by counsel lacked a reasonable basis designed to
      effectuate Appellant’s interests. Trial counsel negotiated a guilty
      plea where the potential for life imprisonment on a first-degree
      murder conviction was removed, the minimum sentence of 15
      years[’] incarceration for third-degree murder was five years
      below the top end of the standard range of the sentencing
      guidelines, the sentences were concurrent with each other, and
      this sentence was made concurrent to the state prison sentence
      Appellant was currently serving on an unrelated charge. Counsel’s
      advice in this case was well within the range of competence
      demanded of attorneys in criminal cases.



                                    - 12 -
J-S44004-20



Id. at 14.

      Given the record before us, we conclude that the PCRA court’s credibility

determinations are amply supported by Appellant’s statements during his plea

colloquy, and the testimony admitted at the PCRA hearing. Additionally, we

discern no legal error in court’s finding that Appellant failed to prove that

Attorney Sarno rendered ineffective assistance. Accordingly, we affirm the

order denying Appellant’s PCRA petition.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/23/2020




                                    - 13 -
J-S44004-20




              - 14 -